Citation Nr: 1600143	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  10-48 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In a July 2015 rating decision the RO granted entitlement to TDIU effective October 2, 2009, the date of claim.  Therefore, that issue has been granted and is   no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

The Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; however, total occupational and social impairment has not been shown. 


CONCLUSION OF LAW

The criteria for a disability rating higher than 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The Veteran's claim for entitlement to a higher rating arises from his disagreement with the initial evaluation following the grant of service connection, so additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA   Schedule of Rating Disabilities (Rating Schedule) and are intended to represent       the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability     in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of  two evaluations apply, assigning the higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake       v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's PTSD is rated as 70 percent disabling pursuant to the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Under   that formula, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  The specified factors for each incremental psychiatric rating are not requirements for a particular rating, but instead are examples providing guidance as to the type and severity of symptoms' effects on social and work situations.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV).  A GAF score of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations,   or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function  in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130.

Based on a review of the evidence of record, the Board finds that an initial evaluation in excess of 70 percent of the Veteran's service-connected PTSD is not warranted.

The earliest evidence of record of the Veteran's PTSD diagnosis is a July          2009 private medical record from private psychologist L.G.  The Veteran was experiencing intrusive thoughts of the claimed stressor of being hit by a train    while on leave in Henau, Germany; hearing a train whistle or seeing a train would trigger memories of the accident.  The Veteran described avoidance of things that would remind him of the military.  He also showed symptoms such as sleep disturbances, nightmares, and night sweats, as well as hypervigilance, avoidance   of crowds, and problems with his memory and concentration.  He also reported symptoms of a depressive disorder.  The psychologist described the Veteran as cooperative and normally dressed.  However, the psychologist found that the Veteran was somewhat agitated and became tearful several times.  The Veteran's affect was restricted and his judgment and insights were limited.  The Veteran had no suicidal or homicidal ideation.  The psychologist gave the Veteran a GAF score of 36.

The Veteran underwent a VA examination in November 2009.  The examiner      noted the Veteran demonstrated a significant increase in physiological arousal        and emotional distress when discussing the train accident and broke down crying whenever mentioning the train.  The Veteran indicated that he had been having significant problems over the years and in recent years found himself overwhelmed   at times by memories of the event.  He stated that he had been experiencing intrusive thoughts of the train accident every day, especially during evening hours, even dreaming about it almost every night.  He described hypervigilance for the safety of himself and his children.  However, the VA examiner stated that the Veteran was able to recall recent and remote information during the evaluation.  The Veteran was clean, adequately groomed, and dressed casually.  He interacted in a polite and cooperative manner; he was alert, attentive, and oriented.  The VA examiner described the Veteran's affect as of normal intensity and consistent with discussion content.  His speech was clear, goal-directed, spontaneous and of normal pace and volume.  The VA examiner noted the Veteran's thought content was rational and his motivation level was fair.  The Veteran had no history of hallucinations, delusions, or mania.  Additionally, he had no suicidal ideation, intent or plan, and reported that he had no history of suicide attempts.  

The VA examiner concluded that the Veteran was suffering from a chronic problem with PTSD.  The Veteran stated that he was having significant difficulty now that he was not working because his time was less structured.  The VA examiner gave him a GAF score of 50.  The examiner also stated that the Veteran remained capable of managing his funds.  

The Veteran has submitted two other private medical consultations from the same psychologist, who the Veteran has been seeing since June 2009.  In January 2010, the psychologist confirmed the Veteran's diagnosis and GAF score of 36.  In January 2014, the psychologist sent VA his evaluation of the Veteran from his most recent visit in October 2014 and a summary of his treatment notes.  The Veteran was still experiencing sleep disturbances, nightmares, and even more intrusive thoughts.  The psychologist stated that the Veteran angered easily and isolates himself.  He was  also having more difficulties with memory and concentration.  The psychologist described these symptoms as causing significant disturbances in all areas of the Veteran's life.  The Veteran again was assigned a GAF score of 36.

Based on the foregoing evidence, the Board finds that the preponderance of the probative evidence is against a rating in excess of 70 percent for the Veteran's Veteran's PTSD.  

Neither the Veteran's private medical record nor his VA examination demonstrate a severity of occupational and social impairment that meets the requirements for a 100 percent rating.  The Veteran has never demonstrated gross impairment of thought processes or communication.  Although the Veteran became upset whenever speaking about the train accident, the Veteran communicated effectively with both the private medical professional and the VA examiner.  The Veteran has never reported experiencing delusions or hallucinations.  There is no evidence of record    of any grossly inappropriate behavior or threat of harm to himself or others.  Instead, he is extremely concerned with protecting himself and his children.  There is also no report in the record of the Veteran having difficulty performing activities of daily living.  The psychologist in July 2009 and the VA examiner both noted that the Veteran was appropriately dressed and groomed.  The Veteran did report having problems with his memory and concentration in July 2009 and having more difficulty in January 2014.  However, there is no indication that he has ever had trouble remembering names of close relatives, his occupation, or his own name.  There has never been a report of disorientation to time or place, and he is capable of managing his finances.

Ultimately, the Veteran's disability picture more closely approximates the criteria  for a 70 percent rating than that of a 100 percent rating.  While he does exhibit some deficiencies in occupational and social functioning, the symptomatology is not of sufficient severity, frequency and duration as to result in total social and occupational impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others     of similar severity, frequency, and duration").  Accordingly a rating in excess of 70 percent is not warranted.  As noted in the Introduction, the Veteran is already in receipt of a TDIU rating from the effective date of service connection for PTSD.

The Board has considered whether the Veteran's psychiatric disorder presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusions above, the Board has considered the applicability of   the benefit of the doubt doctrine.  However, as the preponderance of the evidence   is against a higher rating, to that extent the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2011);  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to an initial disability rating in excess of 70 percent for PTSD is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


